Citation Nr: 1716380	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anterior poliomyelitis, to include residuals thereof.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability, to include Wolff-Parkinson-White syndrome, heart disease, and atrial fibrillation and heart palpitations.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from September 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, in which the RO denied service connection for poliomyelitis, hypertension, and a heart disability, to include Wolff-Parkinson-White syndrome with heart disease (also claimed as atrial fibrillation and heart palpitations).

The Board observes that although it appears that the RO has reopened the previously denied claims for service connection for poliomyelitis and hypertension, the Board is required to address these particular issues (e.g., the new and material claim) in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claims for service connection for poliomyelitis and hypertension has been received, the Board will proceed, in the following decision, to adjudicate this new and material issues in the first instance.  

While the RO has previously adjudicated the heart disability as a new and material claim, the Board has determined that there has been no final decision, as detailed in the Remand section below.  Therefore, the Board has characterized the issue accordingly.   

The claim of service connection for a heart disability was originally adjudicated as a claim of service connection for Wolff-Parkinson-White syndrome with heart disease (also claimed as atrial fibrillation and heart palpitations).  To ensure that any diagnosis of a heart condition is considered, the Board has recharacterized the issue as a claim of service connection for a heart disability, to include Wolff-Parkinson-White syndrome, heart disease, and atrial fibrillation and heart palpitations.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Based on the same reasoning, the Board has also recharacterized the issue of service connection for anterior poliomyelitis as a claim of service connection for anterior poliomyelitis, to include residuals thereof.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a heart disability, to include Wolff-Parkinson-White syndrome, heart disease, and atrial fibrillation and heart palpitations, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1.  In an August 1987 decision, the Board denied service connection for anterior poliomyelitis, finding that it was not incurred in or aggravated by the Veteran's active service.  The Chairman of the Board has not ordered reconsideration of that decision, and it is final.

2.  Evidence received since the time of the August 1987 Board decision is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for anterior poliomyelitis, to include residuals thereof.



 3.  In a September 1994 decision, the Board denied service connection for hypertension, finding that it was not incurred in or aggravated by the Veteran's active service.  The Chairman of the Board has not ordered reconsideration of that decision, and it is final.

4.  Evidence received since the time of the September 1994 Board decision is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  An August 1987 Board decision that denied service connection for anterior  poliomyelitis was not appealed and is final.  38 U.S.C.A. § 4004 (b) (1992); 38 C.F.R. § 19.104 (1987).

2.  The evidence received since the August 1987 Board decision denying service connection for anterior poliomyelitis is not new and material and that claim has not been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
 
3.  A September 1994 Board decision that denied service connection for hypertension was not appealed and is final.  38 U.S.C.A. § 4004 (b) (1992); 38 C.F.R. § 20.1100 (1994).

4.  The evidence received since the September 1994 Board decision denying service connection for hypertension is not new and material and that claim has not been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the issues discussed herein concerning entitlement to service connection for anterior poliomyelitis, to include residuals thereof, and hypertension, VA must comply with its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that any defects concerning the timing or content of the notice requirement in this case was harmless error.  Although full notice was not provided to the Veteran prior to the first adjudication of the claims currently on appeal, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's decision).  Indeed, actions taken by the Veteran and his representatives throughout the current and prior appeals periods suggest actual knowledge of the elements necessary to substantiate the his claims for service connection and the requirement that new and material evidence be submitted in order to reopen a claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or representative that demonstrate awareness of what is necessary to substantiate a claim).  Consequently, the Board finds that VA has satisfied its duty to notify the Veteran, and adjudication of his claims at this time is warranted.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining  relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished as to the issues of service connection for anterior poliomyelitis, to include residuals thereof, and hypertension, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available private and VA treatment records have been obtained and associated with the claims file, and the Veteran has had the opportunity to testify at multiple hearings before the Board and the Regional Office.

The Board acknowledges that while the Veteran has previously been provided with VA examinations for the purpose of determining his entitlement to a VA pension, he has not been afforded an examination for the purpose of establishing whether there is a nexus between his diagnosed disabilities and his active service.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) regarding whether a medical examination is necessary to adjudicate a claim.  In this case, although the Veteran has submitted competent evidence of current disabilities, he has not provided evidence establishing in-service incurrence or suggesting how his disabilities may be associated with his service.  The mere fact that the Veteran has a currently diagnosed disability is not enough to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

In any case, in claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant reopening the claim and providing a new VA examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) ("without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted with regard to the Veteran's claims to reopen service connection for anterior poliomyelitis, to include residuals thereof, and hypertension.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist.

II.  New and Material Evidence

A.  Law and Regulations

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim, and the threshold for reopening claims is low.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence is sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it may not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For purposes of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

B.  New and Material Evidence of Anterior Poliomyelitis, To Include Residuals Thereof

In an August 1987 decision, the Board denied the Veteran's claim for service connection for anterior poliomyelitis, finding that it was not incurred in or aggravated by the Veteran's active service.  The Veteran did not appeal that decision.  The pertinent evidence of record at the time of the August 1987 decision included the Veteran's service treatment records, post-service private and VA treatment records, Board hearing testimony, and lay testimony concerning the incubation period of poliomyelitis.  

The pertinent evidence received since the August 1987 decision includes treatment records dated October to December 1954 from Bishop DeGoesbriand Hospital, as well as VA treatment records from 2014 through 2016.  This evidence is new because it was not previously associated with the claims file, and it contains additional information concerning the Veteran's diagnoses of poliomyelitis and post-polio syndrome, as well as recent VA treatment history of polio residuals.  However, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim on appeal.  The new records pertain only to the treatment of the Veteran's polio residuals, a condition which had already been diagnosed at the time of the August 1987 Board decision.  The records provide no positive evidence related to the etiology of the disability-indeed, the 1954 Bishop DeGoesbriand Hospital treatment records suggest the Veteran's anterior poliomyelitis is attributable to post-service exposure to the disease.  As such, the newly submitted evidence is cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and does not raise a reasonable possibility of substantiating the claim.  

As the Board finds that that this recently received evidence is not new and material, the Veteran's claim for service connection for anterior poliomyelitis, to include residuals thereof, is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

C.  New and Material Evidence of Hypertension

In a September 1994 decision, the Board denied the Veteran's claim for service connection for hypertension, finding that it was not incurred in or aggravated by the Veteran's active service.  The Veteran did not appeal that decision.  The pertinent evidence of record at the time of the September 1994 decision included the Veteran's service treatment records, post-service private and VA treatment records, and Board hearing testimony.  

The pertinent evidence received since the September 1994 decision includes VA treatment records from 2014 through 2016.  This evidence is new because it was not previously associated with the claims file, and it contains additional VA treatment history.  However, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim on appeal.  The new records pertain only to the treatment of the Veteran's hypertension, a condition which had already been diagnosed at the time of the September 1994 Board decision.  The records provide no additional information concerning the etiology of the disability.  As such, the newly submitted evidence is cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and does not raise a reasonable possibility of substantiating the claim.  

As the Board finds that that this recently received evidence is not new and material, the Veteran's claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).



ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for anterior poliomyelitis is denied.

New and material evidence not having been received, the application to reopen a claim for service connection for hypertension is denied.


REMAND

The Veteran is also seeking entitlement to service connection for a heart disability, to include Wolff-Parkinson-White syndrome, heart disease, and atrial fibrillation and heart palpitations.  Although the Board sincerely regrets the additional delay, further development is necessary prior to adjudication of this claim.

The RO previously denied this claim, along with two other claims, in a July 1986 rating decision.  The record is not clear as to whether the Veteran properly filed a Notice of Disagreement.  See 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The RO issued a statement of the case (SOC) in September 1986 which addressed one of the other claims denied in the July 1986 rating decision, but did not address the Veteran's claim for a heart disability.  In October 1986, the Veteran filed a VA Form 9 in which he appealed the September 1986 SOC and specifically mentioned his heart disability.  The Board finds that in doing so, the Veteran indicated a desire for appellate review of his claim for service connection for a heart disability.  However, as the RO has not yet issued an SOC addressing this claim, a remand is required for the RO to issue one at this time. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to service connection for a heart disability, to include Wolff-Parkinson-White syndrome, heart disease, and atrial fibrillation and heart palpitations.  If the benefit sought is not granted, issue an SOC.  The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


